This appeal is from a judgment for $60. The only assigned error properly presented for consideration is the overruling of appellants' demurrer for want of facts to appellees' 1.  complaint. It charges delivery by appellees of a bundle containing certain linen and clothing owned by them of the value of $40.81 to appellant, Kroeger Laundry  Dry Cleaners, Inc., to be laundered, that said appellant turned the same over to the other appellant, that possession has been demanded of both appellants, "that said property is being held by both of said laundreis, who have refused and still refuse to return same, but have taken and appropriated the same to their own use" to appellees' damage in the sum of $250. While the complaint is not a model we think it sufficiently charges a joint conversion by appellants. The demurrer was properly overruled. PrudentialInsurance Company of America v. Thatcher (1936),104 Ind. App. 14, 4 N.E.2d 574.
The only other error assigned requires consideration of the evidence which is not in the record because the bill of exceptions containing same was filed after the term and 2.  more than thirty days after the entry of judgment, without procuring extension of time as required by § 4-2525, Burns' 1933, § 1740, Baldwin's 1934.
The judgment is affirmed with ten (10%) percent penalty 3.  and the cause is remanded for execution in accordance with § 2-3233, Burns' 1933, § 508, Baldwin's 1934.
NOTE. — Reported in 47 N.E.2d 612. *Page 301